ALLEN, J.
The appellant challenges his convictions for trafficking in cocaine and possession of more than twenty grams of marijuana with intent to sell or deliver, contending that the trial court erred in denying his motion for judgment of acquittal. The only evidence directly connecting the appellant to the cocaine and marijuana, which were found in an open shoe box lying in the unenclosed yard of a residence, was his fingerprints on the outside of the box. There was no evidence establishing when he was in contact with the box or otherwise indicating that he had knowledge of the presence of the drugs inside and the ability to exercise and maintain control over them. Because this evidence was insufficient to support a finding beyond and to the exclusion of a reasonable doubt that the appellant was in actual or constructive possession of the drugs, his convictions are reversed and this case is remanded to the trial court with directions that the appellant be discharged. See Arant v. State, 256 So.2d 515 (Fla. 1st DCA 1972); accord Tanksley v. State, 332 So.2d 76 (Fla. 2d DCA 1976).
DAVIS and BENTON, JJ., concur.